UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period :	June 1, 2012 — May 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Equity Fund Annual report 5 | 31 | 13 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 8 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Important notice regarding Putnam’s privacy policy 14 Financial statements 15 Federal tax information 59 About the Trustees 60 Officers 62 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Some steadiness has returned to the investing environment, as many economies around the world are either improving or stabilizing. The U.S. equity market achieved record highs in the second quarter, as the nation’s economy slowly healed. Unemployment, housing, and consumer confidence data in the United States have all improved since the beginning of the year. State finances are faring better as well, although the ultimate consequences of federal budget sequestration on state economies remain to be measured. Against this backdrop of perceived economic progress, the Federal Reserve indicated that it may taper its monetary-easing and asset-purchasing policies. This posed challenges for markets that had become accustomed to the extraordinary programs put in place by the central bank. Putnam’s investment teams bring astute analysis of key market and policy-related risks to the task of finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. Our fixed-income managers, in particular, are cognizant of the risks of Fed policy changes and actively manage the funds to deal with the impact of the changes. When combined with the guidance of a financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk, we believe Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 8–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Equity Blended Index is administered by Putnam Management and comprises 75% the Russell 3000 Index, 19% the MSCI EAFE Index (ND), and 6% the MSCI Emerging Markets Index (GD). 2 Dynamic Asset Allocation Equity Fund Interview with your fund’s portfolio manager Bob, let’s review conditions in the equity markets during the past 12months. During the past 12months, equity markets delivered strong performance. Corporate earnings grew, although I consider it worth noting that this growth has been partly a result of cost-cutting and other efficiency measures. What investors would typically like to see is more top-line growth, driven by expanding revenue and sales. Even with the remarkable rise in equities there is an underlying feeling that this bull market is not sustainable. In other words, markets have climbed “a wall of worry.” Economic growth in the United States remains below-trend, and the Federal Reserve continues to be accommodative and stimulative with its asset purchases. While there has been some improvement in the economy, we have still not experienced the kind of traction necessary to justify removing the support of this accommodative policy, in my opinion. The Fed has implied that it will not change its asset-purchasing policy, known as QE3, until the unemployment rate falls below 6.5% or inflation exceeds 2.5%, although some recent public statements have addressed possibilities of tapering policies in the foreseeable future. Looking more closely at the sequence of events in markets during the period, in the final three months of 2012, U.S. stocks were flat because of pessimism regarding the federal government’s pending fiscal cliff. The market then began to rally in January, even This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/13. See pages 2 and 8–10 for additional fund performance information. Index descriptions can be found on page 12. Dynamic Asset Allocation Equity Fund 3 as higher payroll taxes went into effect. By the end of May, both the Dow Jones Industrial Average and the S&P 500 Index had risen to record-high levels. Japanese stocks also performed strongly during the period, while European stocks, after strong returns in 2012, began to lose momentum. Putnam Dynamic Asset Allocation Equity Fund’s class A shares returned 28.69% during the 12months ending May31, 2013, outperforming the all-equity Russell 3000 Index, its primary benchmark, and finishing slightly better than its secondary benchmark, the Putnam Equity Blended Index, which reflects the fund’s strategic global allocations. In this environment, what factors contributed to performance? The fund’s allocation to U.S. equities helped returns, though, as mentioned, much of this advantage occurred in the second half of the period. The U.S. large-cap portion of the portfolio outperformed large-cap market averages. Most of the alpha , or risk-adjusted active return in the portfolio, was gained by stock selection, rather than by taking on much sector risk. A couple of sector positions are worth noting — an overweight to retail was additive, while an underweight to utilities was also helpful. The portfolio’s overweights to technology and its underweight to financials detracted from performance. Individual security selection results were strongest in the energy, transportation, and basic materials sectors. Selection was weakest in media, technology, and consumer durables. The international portfolio also contributed positively to results. There was little sector risk in the portfolio relative to the benchmarks. Stock selection was strongest in consumer staples, insurance, and utilities. Selection in financials and pharmaceuticals/biotech detracted. There was minimal country risk in the portfolio, and selection was strong This table shows the fund’s top 10 individual holdings by percentage of the fund’s net assets as of 5/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. 4 Dynamic Asset Allocation Equity Fund in all regions, especially Japan, Hong Kong, and Australia. How do you interpret what is happening in the markets? The U.S. economy is growing, and it appears that the Fed’s quantitative easing policies are effectively providing stimulus to business activity and liquidity to financial markets. These macroeconomic conditions have given corporations the opportunity to repair their balance sheets in the years since the recession, and they have gone on to rebuild profitability. In fact, we believe corporate earnings offer a great story that often is underappreciated by the skeptics of this rally. Although earnings growth rates have begun to fade from the peak levels earlier in this business cycle, corporations overall are still generating record-level profits. Corporate earnings provide fundamental support to current market levels, in our estimation. Stock valuations in general appear reasonable when compared with long-term historical valuations. As I mentioned, investors are having trouble believing that the economic recovery is real and stable because growth is below the economy’s long-term trend. Many also question the Fed’s policies, but the evidence suggests that the central bank is on track toward its goal of lowering the unemployment rate. Investor doubts have contributed to the high levels of volatility that we have seen in each year since 2008, and we believe that they can cause volatility again. But in many historical periods, we have also seen This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Dynamic Asset Allocation Equity Fund 5 that stock prices can climb a wall of worry as they have done in the past 12months. We continue to focus on fundamental conditions as well as negative sentiments when we are analyzing asset classes. Looking ahead, how is the fund positioned, and what risks do you see? We continue to favor U.S. stocks because we think the economy is doing well enough to continue supporting risk assets. We are constructive on this market. Equity valuations have moved closer to fair value, but are not overvalued, in our opinion. We are more bullish on the United States than on Europe, which we believe stands in need of greater budgetary reforms to get its house in order. Still, the major fear of a eurozone meltdown appears to be behind us. With regard to Japan, we see some meaningful reforms taking place in the economy, but will continue to monitor the situation. Within emerging markets, we have seen slower growth, including in China, and we believe that will continue. Going forward, we expect what we have seen in the recent past — global markets moving gradually higher, punctuated with periodic volatility due to geopolitical events. Within the portfolio, our strategy is to be positioned in a way that controls the volatility of our equity holdings. Barring any unforeseen external shock to the system, we view the situation as having more upside than downside, but it is not going to be a steady march higher. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. 6 Dynamic Asset Allocation Equity Fund Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS The World Bank has downgraded its outlook for global economic growth, projecting a somewhat slower expansion in 2013 due to Europe’s deeper-than-expected recession and a recent deceleration in emerging- market economies. In its twice-yearly Global Economic Prospects report, the World Bank forecast that global GDP will increase 2.2% this year, a cut to its January outlook of 2.4%. This pace would constitute an approximate continuation of 2012’s moderate growth pace of 2.3%. The world’s large developing economies, such as Brazil, China, India, and Russia, continue to experience less rapid growth than they did before the 2008 global financial crisis and will likely need to stay focused on structural reforms to maintain expansion. China’s economy, in particular, is decelerating, with experts now anticipating that the world’s second-largest economy could experience its slowest growth rate in 23 years. In its report, the World Bank said debt-related uncertainties surrounding the eurozone and fiscal questions in the United States should have less impact on global economic growth in coming years. Dynamic Asset Allocation Equity Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/13 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 111.51% 99.35% 111.46% Annual average 18.76 17.15 18.75 3 years 50.83 42.16 50.80 Annual average 14.68 12.44 14.67 1 year 28.69 21.29 28.68 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A shares reflect the deduction of the maximum 5.75% sales charge levied at the time of purchase. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 5/31/13 Lipper Multi-Cap Putnam Equity Core Funds Russell 3000 Index Blended Index category average* Life of fund 122.42% 114.18% 111.51% Annual average 20.14 19.10 18.64 3 years 59.42 52.55 50.81 Annual average 16.82 15.12 14.61 1 year 27.88 27.83 27.62 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, and life-of-fund periods ended 5/31/13, there were 791, 682, and 610 funds, respectively, in this Lipper category. 8 Dynamic Asset Allocation Equity Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class Y shares would have been valued at $21,146. Fund price and distribution information For the 12-month period ended 5/31/13 Distributions Class A Class Y Number 1 1 Income $0.131 $0.131 Capital gains — Long-term 0.877 0.877 Capital gains — Short-term 0.054 0.054 Total Before After Net sales sales asset Share value charge charge value 5/31/12 $10.11 $10.73 $10.11 5/31/13 11.81 12.53 11.81 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Dynamic Asset Allocation Equity Fund 9 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 107.03% 95.13% 106.99% Annual average 17.82 16.26 17.81 3 years 54.47 45.59 54.44 Annual average 15.60 13.34 15.59 1 year 21.17 14.20 21.16 See the discussion following the Fund performance table on page 8 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class Y Net expenses for the fiscal year ended 5/31/12* 1.33%** 1.08% Total annual operating expenses for the fiscal year ended 5/31/12 2.08%** 1.83% Annualized expense ratio for the six-month period ended 5/31/13† 1.06% 1.06% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.01% in fees and expenses of acquired funds. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ** No payments under the fund’s distribution and service (12b-1) plan have been authorized by the Trustees. 10 Dynamic Asset Allocation Equity Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2012, to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class Y Expenses paid per $1,000*† $5.70 $5.70 Ending value (after expenses) $1,157.50 $1,157.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2013, use the following calculation method. To find the value of your investment on December 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class Y Expenses paid per $1,000*† $5.34 $5.34 Ending value (after expenses) $1,019.65 $1,019.65 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Equity Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Putnam Equity Blended Index is an unmanaged index representing global stock market performance, and comprises 75% the Russell 3000 Index, 19% the MSCI EAFE Index (ND), and 6% the MSCI Emerging Markets Index (GD). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Dynamic Asset Allocation Equity Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2013, Putnam employees had approximately $385,000,000 and the Trustees had approximately $92,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Dynamic Asset Allocation Equity Fund 13 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14 Dynamic Asset Allocation Equity Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Equity Fund 15 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Dynamic Asset Allocation Equity Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Equity Fund (the “fund”) at May 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at May 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 9, 2013 16 Dynamic Asset Allocation Equity Fund The fund’s portfolio 5/31/13 COMMON STOCKS (92.6%)* Shares Value Advertising and marketing services (0.1%) Liquidity Services, Inc. † 112 $4,481 Nu Skin Enterprises, Inc. Class A 118 6,938 ReachLocal, Inc. † 285 3,962 ValueClick, Inc. † 243 6,401 Aerospace and defense (2.9%) Alliant Techsystems, Inc. 80 6,282 Boeing Co. (The) 2,650 262,402 European Aeronautic Defence and Space Co. NV (France) 728 41,446 General Dynamics Corp. 1,335 102,929 HEICO Corp. 63 3,187 Lockheed Martin Corp. 1,084 114,720 Northrop Grumman Corp. 1,119 92,194 Raytheon Co. 1,444 96,228 Agriculture (0.1%) Andersons, Inc. (The) 61 3,107 Archer Daniels-Midland Co. 104 3,352 First Resources, Ltd. (Singapore) 4,000 6,008 GrainCorp, Ltd. Class A (Australia) 187 2,264 S&W Seed Co. † 401 3,465 Airlines (0.7%) Aeroflot — Russian Airlines OJSC (Russia) † 4,311 7,005 Alaska Air Group, Inc. † 64 3,636 Copa Holdings SA Class A (Panama) 51 6,697 Delta Air Lines, Inc. † 4,273 76,957 International Consolidated Airlines Group SA (Spain) † 3,890 16,329 SkyWest, Inc. 286 4,013 Southwest Airlines Co. 3,947 55,929 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) † 2,987 13,812 Automotive (1.1%) Bayerische Motoren Werke (BMW) AG (Germany) 174 16,635 Daihatsu Motor Co., Ltd. (Japan) 1,000 21,237 Fuji Heavy Industries, Ltd. (Japan) 1,000 22,457 Hino Motors, Ltd. (Japan) 1,000 14,211 Isuzu Motors, Ltd. (Japan) 4,000 29,860 Kia Motors Corp. (South Korea) 278 14,454 Lear Corp. 621 37,248 Localiza Rent a Car SA (Brazil) 559 8,535 Maruti Suzuki India, Ltd. (India) 222 6,310 Mills Estruturas e Servicos de Engenharia SA (Brazil) 442 7,211 Mitsubishi Motors Corp. (Japan) † 13,000 20,037 Navistar International Corp. † 145 5,201 Scania AB Class B (Sweden) 794 17,625 Suzuki Motor Corp. (Japan) 1,000 24,344 Dynamic Asset Allocation Equity Fund 17 COMMON STOCKS (92.6%)* cont. Shares Value Automotive cont. Tata Motors, Ltd. (India) 3,580 $19,701 Toyota Motor Corp. (Japan) 200 11,798 Banking (7.2%) Access National Corp. 168 2,172 Associated Banc-Corp. 1,626 25,057 Australia & New Zealand Banking Group, Ltd. (Australia) 611 15,936 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,549 14,522 Banco Latinoamericano de Exportaciones SA Class E (Panama) 382 8,759 Banco Santander Central Hispano SA (Spain) 2,822 20,272 Bangkok Bank PCL NVDR (Thailand) 1,900 12,870 Bank Mandiri (Persero) Tbk PT (Indonesia) 16,500 16,373 Bank of Kentucky Financial Corp. 102 2,647 Bank of Yokohama, Ltd. (The) (Japan) 3,000 14,701 Barclays PLC (United Kingdom) 8,853 42,361 BofI Holding, Inc. † 270 12,641 Cardinal Financial Corp. 318 4,815 China Construction Bank Corp. (China) 30,000 24,249 CIMB Group Holdings Berhad (Malaysia) 5,100 13,712 Citizens & Northern Corp. 200 3,900 City National Corp. 425 26,673 Commonwealth Bank of Australia (Australia) 790 50,044 Credicorp, Ltd. (Peru) 82 11,285 Credit Agricole SA (France) † 1,940 18,204 Credit Suisse Group (Switzerland) 441 13,079 DBS Group Holdings, Ltd. (Singapore) 1,000 13,534 Eagle Bancorp, Inc. † 180 4,050 East West Bancorp, Inc. 262 6,901 Erste Group Bank AG (Czech Republic) 256 8,123 Fifth Third Bancorp 5,646 102,756 Financial Institutions, Inc. 210 4,097 First Community Bancshares Inc. 206 3,137 FirstMerit Corp. 252 4,755 Flushing Financial Corp. 224 3,501 Grupo Financiero Banorte SAB de CV (Mexico) 2,579 16,487 Hang Seng Bank, Ltd. (Hong Kong) 1,200 19,280 Hanmi Financial Corp. † 429 6,752 Heartland Financial USA, Inc. 137 3,732 Heritage Financial Group, Inc. 199 2,844 HSBC Holdings, PLC (United Kingdom) 4,755 52,086 ICICI Bank, Ltd. (India) 410 8,379 Industrial and Commercial Bank of China, Ltd. (China) 32,000 22,384 Itau Unibanco Holding SA ADR (Preference) (Brazil) 1,540 23,154 Jammu & Kashmir Bank, Ltd. (India) 460 9,978 Joyo Bank, Ltd. (The) (Japan) 3,000 14,899 JPMorgan Chase & Co. 7,698 420,234 MainSource Financial Group, Inc. 315 4,379 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 3,700 21,850 18 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Banking cont. Northern Trust Corp. 1,127 $65,535 OFG Bancorp (Puerto Rico) 200 3,556 Pacific Premier Bancorp, Inc. † 210 2,480 Peoples Bancorp, Inc. 199 3,988 PNC Financial Services Group, Inc. 1,977 141,632 Popular, Inc. (Puerto Rico) † 1,134 34,020 Republic Bancorp, Inc. Class A 127 3,024 Resona Holdings, Inc. (Japan) 5,700 25,308 Sberbank of Russia ADR (Russia) 2,078 25,047 Siam Commercial Bank PCL (Thailand) 1,400 8,023 Skandinaviska Enskilda Banken AB (Sweden) 1,590 16,499 Standard Chartered PLC (United Kingdom) 536 12,325 State Street Corp. 1,960 129,713 Sumitomo Mitsui Financial Group, Inc. (Japan) 400 15,657 Swedbank AB Class A (Sweden) 767 18,165 Synovus Financial Corp. 7,596 20,813 Toronto-Dominion Bank (Canada) 551 44,548 Turkiye Halk Bankasi AS (Turkey) 1,163 12,369 Walker & Dunlop, Inc. † 249 4,724 Washington Banking Co. 250 3,410 Wells Fargo & Co. 1,672 67,800 Westpac Banking Corp. (Australia) 708 19,017 Basic materials (0.1%) Sumitomo Metal Mining Co., Ltd. (Japan) 1,000 12,593 Beverage (0.8%) Anheuser-Busch InBev NV (Belgium) 221 20,372 Coca-Cola Co. (The) 1,032 41,270 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 303 11,535 Constellation Brands, Inc. Class A † 668 35,411 Diageo PLC (United Kingdom) 568 16,815 Fomento Economico Mexicano SAB de CV ADR (Mexico) 71 7,710 Heineken Holding NV (Netherlands) 368 21,721 Molson Coors Brewing Co. Class B 585 28,905 SABMiller PLC (United Kingdom) 308 15,492 SABMiller PLC (United Kingdom) 123 6,246 Biotechnology (1.6%) Aegerion Pharmaceuticals, Inc. † 41 2,986 Amgen, Inc. 1,880 188,996 Auxilium Pharmaceuticals, Inc. † 129 1,925 BioMarin Pharmaceuticals, Inc. † 44 2,759 Celgene Corp. † 1,205 148,997 Cubist Pharmaceuticals, Inc. † 183 10,056 Exact Sciences Corp. † 227 2,551 Lexicon Pharmaceuticals, Inc. † 620 1,482 Medicines Co. (The) † 132 4,252 Dynamic Asset Allocation Equity Fund 19 COMMON STOCKS (92.6%)* cont. Shares Value Biotechnology cont. NewLink Genetics Corp. † 185 $3,017 PDL BioPharma, Inc. 528 4,356 RTI Biologics, Inc. † 673 2,726 Spectrum Pharmaceuticals, Inc. 284 2,332 United Therapeutics Corp. † 343 22,799 Broadcasting (0.2%) Belo Corp. Class A 1,502 16,852 Grupo Televisa, S.A.B ADR (Mexico) 409 10,667 ITV PLC (United Kingdom) 7,966 15,809 Sinclair Broadcast Group, Inc. Class A 433 11,704 Cable television (1.5%) Comcast Corp. Class A 6,819 273,782 DISH Network Corp. Class A 1,085 41,816 HSN, Inc. 52 2,958 IAC/InterActiveCorp. 1,167 56,576 Capital goods (—%) Great Lakes Dredge & Dock Corp. 379 3,146 Stoneridge, Inc. † 490 5,493 Chemicals (3.1%) Agrium, Inc. (Canada) 24 2,217 American Vanguard Corp. 133 4,051 Axiall Corp. 436 18,813 BASF SE (Germany) 528 51,593 Cambrex Corp. † 503 6,921 CF Industries Holdings, Inc. 258 49,268 Chemtura Corp. † 515 11,809 Cytec Industries, Inc. 233 16,653 Eastman Chemical Co. 619 44,395 Huntsman Corp. 904 17,583 Innophos Holdings, Inc. 153 7,739 Innospec, Inc. 155 6,360 Intrepid Potash, Inc. 61 1,146 Koppers Holdings, Inc. 114 4,693 Kraton Performance Polymers, Inc. † 155 3,215 Landec Corp. † 382 5,363 LSB Industries, Inc. † 459 15,500 LyondellBasell Industries NV Class A 1,154 76,914 Minerals Technologies, Inc. 59 2,513 Monsanto Co. 1,656 166,660 Mosaic Co. (The) 38 2,311 Nitto Denko Corp. (Japan) 500 29,852 OM Group, Inc. † 139 4,078 Potash Corp. of Saskatchewan, Inc. (Canada) 115 4,832 PPG Industries, Inc. 451 69,278 Sherwin-Williams Co. (The) 329 62,026 Syngenta AG (Switzerland) 62 24,329 20 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Chemicals cont. Tronox, Ltd. Class A 126 $2,908 Valspar Corp. 410 29,385 W.R. Grace & Co. † 358 30,255 Coal (0.1%) Alpha Natural Resources, Inc. † 1,313 8,771 Peabody Energy Corp. 1,206 23,722 Commercial and consumer services (2.0%) ADT Corp. (The) 1,122 45,542 Alfa SAB de CV (Mexico) 3,090 7,315 Babcock International Group PLC (United Kingdom) 962 16,884 Barloworld, Ltd. (South Africa) 669 5,765 Booz Allen Hamilton Holding Corp. 258 4,500 Bureau Veritas SA (France) 135 15,650 Compass Group PLC (United Kingdom) 1,177 15,448 Corporate Executive Board Co. (The) 52 3,182 Deluxe Corp. 289 10,809 Expedia, Inc. 517 29,707 Experian Group, Ltd. (United Kingdom) 904 16,600 Global Cash Access Holdings, Inc. † 432 2,851 Green Dot Corp. Class A † 181 3,253 Haci Omer Sabanci Holding AS (Turkey) 1,571 10,009 Hana Tour Service, Inc. (South Korea) 151 9,579 Harbinger Group, Inc. † 402 3,465 HMS Holdings Corp. † 114 2,839 MAXIMUS, Inc. 35 2,612 McGraw-Hill Cos., Inc. (The) 1,242 67,751 Priceline.com, Inc. † 190 152,747 Randstad Holding NV (Netherlands) 159 6,746 Total Systems Services, Inc. 2,312 54,355 URS Corp. 458 22,186 Communications equipment (1.1%) Cisco Systems, Inc. 10,946 263,580 Plantronics, Inc. 87 4,019 RF Micro Devices, Inc. † 1,757 9,699 Computers (3.6%) 3D Systems Corp. † 56 2,717 Actuate Corp. † 1,080 7,290 Anixter International, Inc. † 57 4,374 Apple, Inc. 1,257 565,247 Aspen Technology, Inc. † 184 5,634 Bottomline Technologies, Inc. † 107 2,956 Brocade Communications Systems, Inc. † 4,487 24,364 Commvault Systems, Inc. † 86 6,020 Cornerstone OnDemand, Inc. † 87 3,536 EMC Corp. † 4,895 121,200 Gemalto NV (Netherlands) 170 14,274 Dynamic Asset Allocation Equity Fund 21 COMMON STOCKS (92.6%)* cont. Shares Value Computers cont. HCL Technologies, Ltd. (India) 789 $10,378 Infoblox, Inc. † 133 3,236 Ixia † 135 2,122 Lexmark International, Inc. Class A 808 24,652 MTS Systems Corp. 93 5,613 Netscout Systems, Inc. † 176 4,286 Polycom, Inc. † 452 5,121 Procera Networks, Inc. † 232 3,424 Quantum Corp. † 2,584 4,005 Riverbed Technology, Inc. † 1,153 17,825 Silicon Graphics International Corp. † 156 2,356 SS&C Technologies Holdings, Inc. † 167 5,282 Verint Systems, Inc. † 113 3,793 Western Digital Corp. 894 56,608 Conglomerates (1.7%) AMETEK, Inc. 1,219 52,600 Danaher Corp. 2,293 141,753 General Electric Co. 5,658 131,945 Marubeni Corp. (Japan) 1,000 6,935 Siemens AG (Germany) 318 33,798 Tyco International, Ltd. 2,139 72,320 Construction (0.7%) Chicago Bridge & Iron Co., NV 580 36,714 China Liansu Group Holdings, Ltd. (China) 17,000 9,680 China National Building Material Co., Ltd. (China) 4,000 4,263 China Shanshui Cement Group, Ltd. (China) 15,000 7,780 China Singyes Solar Technologies Holdings, Ltd. (China) 13,000 14,213 Eagle Materials, Inc. 50 3,688 Fortune Brands Home & Security, Inc. † 935 39,532 Gamuda Bhd (Malaysia) 5,700 8,740 Koninklijke Boskalis Westminster NV (Netherlands) 355 14,061 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 2,000 4,837 Trex Co., Inc. † 172 9,558 Wendel SA (France) 140 15,367 Consumer (0.3%) Blyth, Inc. 276 3,867 Jarden Corp. † 746 34,749 Swatch Group AG (The) (Switzerland) 28 15,895 Swatch Group AG (The) (Switzerland) 152 14,911 Consumer finance (0.6%) DFC Global Corp. † 642 9,566 Discover Financial Services 2,124 100,699 Encore Capital Group, Inc. † 186 6,635 Nationstar Mortgage Holdings, Inc. † 73 2,972 Nelnet, Inc. Class A 194 7,578 Ocwen Financial Corp. † 116 4,962 22 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Consumer finance cont. PHH Corp. † 176 $3,548 Portfolio Recovery Associates, Inc. † 67 10,202 Samsung Card Co., Ltd. (South Korea) 300 9,924 Walter Investment Management Corp. † 126 4,588 World Acceptance Corp. † 43 3,971 Consumer goods (2.2%) Colgate-Palmolive Co. 1,448 83,752 Kao Corp. (Japan) 300 9,318 L’Oreal SA (France) 158 26,487 Prestige Brands Holdings, Inc. † 231 6,789 Procter & Gamble Co. (The) 4,999 383,723 Reckitt Benckiser Group PLC (United Kingdom) 493 35,173 Consumer services (0.4%) Angie’s List, Inc. † 94 2,205 Avis Budget Group, Inc. † 399 13,231 DeNA Co., Ltd. (Japan) 300 6,329 Geo Group, Inc. (The) 250 8,705 Liberty Interactive Corp. Class A † 2,731 61,311 OpenTable, Inc. † 43 2,868 TrueBlue, Inc. † 745 17,537 Containers (0.1%) Ball Corp. 670 28,917 Distribution (0.1%) Beacon Roofing Supply, Inc. † 195 8,038 Core-Mark Holding Co., Inc. 91 5,386 MWI Veterinary Supply, Inc. † 20 2,430 Spartan Stores, Inc. 165 2,932 United Natural Foods, Inc. † 59 3,122 Electric utilities (1.6%) AES Corp. 3,206 39,113 American Electric Power Co., Inc. 1,929 88,387 Chubu Electric Power Co., Inc. (Japan) 400 5,193 CMS Energy Corp. 723 19,485 Enel SpA (Italy) 4,513 16,999 Entergy Corp. 795 54,760 GDF Suez (France) 812 16,378 Kansai Electric Power, Inc. (Japan) 2,600 30,743 PG&E Corp. 1,431 64,266 Power Grid Corp. of India, Ltd. (India) 4,555 9,137 PPL Corp. 865 25,691 Red Electrica Corporacion SA (Spain) 423 22,385 Tenaga Nasional Bhd (Malaysia) 3,900 10,392 Electrical equipment (0.1%) ABB, Ltd. (Switzerland) 1,021 22,232 Dynamic Asset Allocation Equity Fund 23 COMMON STOCKS (92.6%)* cont. Shares Value Electronics (2.0%) Acacia Research Corp. 96 $2,400 Asustek Computer, Inc. (Taiwan) 1,000 10,972 Avnet, Inc. † 834 28,489 Broadcom Corp. Class A 1,669 59,934 Casetek Holdings, Ltd. (Taiwan) † 2,000 10,934 China Automation Group, Ltd. (China) 25,000 6,181 EnerSys † 212 10,564 FEI Co. 89 6,409 First Solar, Inc. † 54 2,937 GenMark Diagnostics, Inc. † 199 2,965 Hon Hai Precision Industry Co., Ltd. (Taiwan) 7,820 19,894 Integrated Silicon Solutions, Inc. † 663 7,174 L-3 Communications Holdings, Inc. 507 43,141 Marvell Technology Group, Ltd. 2,769 30,016 Mentor Graphics Corp. 508 9,647 Microsemi Corp. † 134 2,939 NEC Corp. (Japan) † 13,000 30,206 NVIDIA Corp. 2,656 38,485 Omnivision Technologies, Inc. † 298 5,504 Rockwell Automation, Inc. 686 60,382 Samsung Electronics Co., Ltd. (South Korea) 58 78,217 Semtech Corp. † 131 4,787 Silicon Image, Inc. † 862 5,250 SK Hynix, Inc. (South Korea) † 740 20,782 Sparton Corp. † 189 3,141 Tripod Technology Corp. (Taiwan) 2,440 5,588 Energy (oil field) (1.3%) Helix Energy Solutions Group, Inc. † 543 12,956 Key Energy Services, Inc. † 845 5,476 Oceaneering International, Inc. 500 36,240 Oil States International, Inc. † 281 27,679 Schlumberger, Ltd. 3,423 249,982 Energy (other) (—%) FutureFuel Corp. 589 8,234 Engineering and construction (0.7%) Aecom Technology Corp. † 697 21,461 China Railway Group, Ltd. (China) 24,000 12,332 CTCI Corp. (Taiwan) 3,000 6,153 Daelim Industrial Co., Ltd. (South Korea) 148 12,410 JGC Corp. (Japan) 1,000 33,372 KBR, Inc. 861 31,082 McDermott International, Inc. † 1,268 12,109 Singapore Technologies Engineering, Ltd. (Singapore) 6,000 19,107 Vinci SA (France) 355 17,980 24 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Entertainment (0.1%) Carmike Cinemas, Inc. † 240 $4,253 CJ CGV Co., Ltd. (South Korea) 157 7,534 Six Flags Entertainment Corp. 28 2,088 TiVo, Inc. † 193 2,497 Town Sports International Holdings, Inc. 366 4,033 VOXX International Corp. † 591 6,572 Environmental (0.1%) Beijing Enterprises Water Group, Ltd. (China) 40,000 15,071 Coway Co., Ltd. (South Korea) 370 18,095 Financial (0.7%) 3i Group PLC (United Kingdom) 2,959 15,113 BM&F Bovespa SA (Brazil) 1,460 9,468 CIT Group, Inc. † 1,404 64,696 CoreLogic, Inc. † 1,723 45,143 Credit Acceptance Corp. † 56 6,376 Nasdaq OMX Group, Inc. (The) 1,145 36,022 WageWorks, Inc. † 142 4,114 Food (1.8%) Ajinomoto Co., Inc. (Japan) 1,000 13,741 Associated British Foods PLC (United Kingdom) 734 20,038 Bunge, Ltd. 18 1,253 Calbee, Inc. (Japan) 200 19,204 Carrefour SA (France) 593 17,270 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 2,000 129 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 91 4,474 Distribuidora Internacional de Alimentacion SA (Spain) 1,617 12,579 General Mills, Inc. 1,858 87,475 Hain Celestial Group, Inc. (The) † 44 2,931 Ingredion, Inc. 32 2,180 JM Smucker Co. (The) 408 41,192 Kraft Foods Group, Inc. 1,719 94,768 Magnit OJSC (Russia) 53 11,876 Nestle SA (Switzerland) 881 58,134 Pinnacle Foods, Inc. † 185 4,544 Sao Martinho SA (Brazil) 530 6,788 Shoprite Holdings, Ltd. (South Africa) 896 15,673 Suedzucker AG (Germany) 414 14,076 Tesco PLC (United Kingdom) 1,391 7,676 Unilever PLC (United Kingdom) 521 21,900 Forest products and packaging (0.3%) Bemis Co., Inc. 493 19,301 Buckeye Technologies, Inc. 82 3,056 Domtar Corp. (Canada) 189 13,697 KapStone Paper and Packaging Corp. 203 5,889 Dynamic Asset Allocation Equity Fund 25 COMMON STOCKS (92.6%)* cont. Shares Value Forest products and packaging cont. Louisiana-Pacific Corp. † 157 $2,758 Packaging Corp. of America 450 22,050 Gaming and lottery (—%) OPAP SA (Greece) 1,272 10,497 Health-care services (2.9%) Amedisys, Inc. † 342 4,213 AmerisourceBergen Corp. 1,662 89,881 AmSurg Corp. † 134 4,761 Bio-Reference Labs, Inc. † 54 1,666 Centene Corp. † 41 2,030 Chemed Corp. 111 7,772 CIGNA Corp. 1,749 118,757 Community Health Systems, Inc. 106 5,106 Computer Programs & Systems, Inc. 36 1,803 Diagnosticos da America SA (Brazil) 1,038 5,413 HCA Holdings, Inc. 1,235 48,239 Health Net, Inc. † 127 4,047 HealthSouth Corp. † 259 7,586 Magellan Health Services, Inc. † 48 2,616 McKesson Corp. 1,326 150,978 MedAssets, Inc. † 392 6,429 Omega Healthcare Investors, Inc. R 351 11,376 Pharmacyclics, Inc. † 61 5,590 Providence Service Corp. (The) † 494 13,022 Sinopharm Group Co. (China) 2,800 7,505 Suzuken Co., Ltd. (Japan) 300 9,546 Triple-S Management Corp. Class B (Puerto Rico) † 102 2,159 Ventas, Inc. R 896 63,948 WellCare Health Plans, Inc. † 200 10,428 WellPoint, Inc. 1,924 148,090 Homebuilding (0.2%) PulteGroup, Inc. † 2,003 43,245 Ryland Group, Inc. (The) 253 11,456 Household furniture and appliances (0.1%) La-Z-Boy, Inc. 563 10,399 Select Comfort Corp. † 145 3,218 Tempur-Pedic International, Inc. † 74 3,129 Industrial (—%) Hyundai Development Co. (South Korea) 260 6,165 Insurance (4.0%) Ageas (Belgium) 565 20,563 AIA Group, Ltd. (Hong Kong) 4,800 21,183 Alleghany Corp. † 129 50,310 Allianz SE (Germany) 187 28,900 Allied World Assurance Co. Holdings AG 432 38,625 26 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Insurance cont. American Equity Investment Life Holding Co. 402 $6,512 American Financial Group, Inc. 742 36,032 American International Group, Inc. † 3,762 167,259 Amtrust Financial Services, Inc. 97 3,204 Aon PLC 1,959 124,730 Assicurazioni Generali SpA (Italy) 887 16,527 AXA SA (France) 1,100 22,156 Axis Capital Holdings, Ltd. 911 39,683 Berkshire Hathaway, Inc. Class B † 549 62,624 China Pacific Insurance (Group) Co., Ltd. (China) 1,800 6,028 CNO Financial Group, Inc. 428 5,282 Fidelity National Financial, Inc. Class A 1,782 46,884 Genworth Financial, Inc. Class A † 6,181 66,817 Insurance Australia Group, Ltd. (Australia) 4,494 24,247 Maiden Holdings, Ltd. (Bermuda) 351 3,749 Muenchener Rueckversicherungs AG (Germany) 98 18,345 PartnerRe, Ltd. 509 46,141 Ping An Insurance (Group) Co. of China, Ltd. (China) 1,000 7,330 Porto Seguro SA (Brazil) 419 5,200 Protective Life Corp. 913 35,315 Prudential PLC (United Kingdom) 1,397 23,545 Security National Financial Corp. Class A † 256 1,828 Standard Life PLC (United Kingdom) 3,026 17,793 Stewart Information Services Corp. 308 8,529 Symetra Financial Corp. 351 4,900 Validus Holdings, Ltd. 889 32,102 Investment banking/Brokerage (1.4%) Deutsche Bank AG (Germany) 478 22,357 Eaton Vance Corp. 941 39,061 Goldman Sachs Group, Inc. (The) 1,544 250,252 Greenhill & Co., Inc. 88 4,383 Investor AB Class B (Sweden) 526 15,073 UBS AG (Switzerland) 1,076 18,715 Virtus Investment Partners, Inc. † 33 7,651 Leisure (—%) Brunswick Corp. 116 3,894 Lodging/Tourism (0.8%) Grand Korea Leisure Co., Ltd. (South Korea) 200 6,494 Home Inns & Hotels Management, Inc. ADR (China) † 259 7,508 Hotel Shilla Co., Ltd. (South Korea) 182 9,991 Kangwon Land, Inc. (South Korea) 460 14,126 Marcus Corp. 397 5,101 MGM China Holdings, Ltd. (Hong Kong) 8,800 23,459 SJM Holdings, Ltd. (Hong Kong) 8,000 21,766 Wyndham Worldwide Corp. 799 46,438 Wynn Resorts, Ltd. 407 55,307 Dynamic Asset Allocation Equity Fund 27 COMMON STOCKS (92.6%)* cont. Shares Value Machinery (1.0%) AGCO Corp. 69 $3,827 Altra Holdings, Inc. 320 9,219 Chart Industries, Inc. † 120 11,674 CNH Global NV 59 2,558 Cummins, Inc. 825 98,695 Deere & Co. 40 3,484 DXP Enterprises, Inc. † 63 3,721 Franklin Electric Co., Inc. 220 7,438 Gardner Denver, Inc. 305 23,028 Hyster-Yale Materials Holdings, Inc. 29 1,792 Hyster-Yale Materials Holdings, Inc. Class B F 28 1,730 IHI Corp. (Japan) 4,000 14,679 Kadant, Inc. 181 5,416 Kawasaki Heavy Industries, Ltd. (Japan) 5,000 16,851 Lindsay Corp. 29 2,356 NACCO Industries, Inc. Class A 29 1,625 Schindler Holding AG (Switzerland) 133 19,330 Terex Corp. † 689 24,714 Manufacturing (0.7%) AZZ, Inc. 106 4,397 Chase Corp. 166 3,279 Generac Holdings, Inc. 193 7,817 Greenbrier Companies, Inc. † 396 9,286 Hartalega Holdings Bhd (Malaysia) 3,100 5,500 IMI PLC (United Kingdom) 1,127 22,043 Ingersoll-Rand PLC 1,375 79,104 Leggett & Platt, Inc. 894 28,608 Standex International Corp. 85 4,434 TriMas Corp. † 358 11,546 Valmont Industries, Inc. 29 4,418 Media (0.1%) Demand Media, Inc. † 159 1,363 Naspers, Ltd. Class N (South Africa) 198 14,548 Medical technology (1.2%) Accuray, Inc. † 654 3,512 Alere, Inc. † 412 10,539 Align Technology, Inc. † 94 3,361 Coloplast A/S Class B (Denmark) 440 25,022 Conmed Corp. 280 9,220 CSL, Ltd. (Australia) 324 18,367 Cyberonics, Inc. † 44 2,099 Globus Medical, Inc. Class A † 197 2,876 Greatbatch, Inc. † 358 11,531 Haemonetics Corp. † 107 4,417 Hill-Rom Holdings, Inc. 213 7,696 Insulet Corp. † 119 3,553 28 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Medical technology cont. Nx Stage Medical, Inc. † 153 $2,134 St. Jude Medical, Inc. 2,032 87,843 STAAR Surgical Co. † 568 5,055 Steris Corp. 97 4,398 TearLab Corp. † 211 2,220 Trinity Biotech PLC ADR (Ireland) 169 2,963 Zimmer Holdings, Inc. 1,140 89,501 Metals (0.7%) Assa Abloy AB Class B (Sweden) 477 19,016 BHP Billiton PLC (United Kingdom) 617 17,855 BHP Billiton, Ltd. (Australia) 1,048 34,153 Evraz PLC (United Kingdom) 6,349 12,947 Horsehead Holding Corp. † S 596 6,860 L.B. Foster Co. Class A 60 2,659 MMG, Ltd. (Australia) † 24,000 6,550 NN, Inc. † 424 3,926 Rio Tinto PLC (United Kingdom) 595 25,672 Rio Tinto, Ltd. (Australia) 317 16,452 Sung Kwang Bend Co., Ltd. (South Korea) 381 9,343 Vale SA ADR (Preference) (Brazil) 330 4,448 Vale SA ADR (Brazil) 185 2,664 voestalpine AG (Austria) 547 17,963 Natural gas utilities (0.4%) Kinder Morgan, Inc. 1,820 69,124 UGI Corp. 631 24,098 Office equipment and supplies (0.3%) Avery Dennison Corp. 616 26,796 Staples, Inc. 3,691 55,365 Oil and gas (7.3%) BP PLC (United Kingdom) 6,781 48,537 Cabot Oil & Gas Corp. 870 61,213 Cairn India, Ltd. (India) 1,990 10,003 Caltex Australia, Ltd. (Australia) 1,076 22,930 Chevron Corp. 978 120,050 CNOOC, Ltd. (China) 14,000 24,617 ConocoPhillips 3,613 221,621 CVR Energy, Inc. (Escrow) F 236 — Delek US Holdings, Inc. 149 5,368 Dragon Oil PLC (Turkmenistan) 953 9,022 ENI SpA (Italy) 964 21,798 EPL Oil & Gas, Inc. † 280 8,526 Exxon Mobil Corp. 3,532 319,540 Ezion Holdings, Ltd. (Singapore) 6,000 10,781 Gulfport Energy Corp. † 68 3,243 Helmerich & Payne, Inc. 457 28,215 HollyFrontier Corp. 851 42,125 Dynamic Asset Allocation Equity Fund 29 COMMON STOCKS (92.6%)* cont. Shares Value Oil and gas cont. Kodiak Oil & Gas Corp. † 464 $4,074 Lukoil OAO ADR (Russia) 378 22,271 Marathon Petroleum Corp. 1,205 99,413 Occidental Petroleum Corp. 2,379 219,035 ONEOK, Inc. 973 43,921 Pacific Rubiales Energy Corp. (Colombia) 612 12,928 Petroleo Brasileiro SA ADR (Preference) (Brazil) 979 18,249 Petroleo Brasileiro SA ADR (Brazil) 249 4,425 Phillips 66 2,035 135,470 Repsol YPF SA (Spain) 641 14,357 Rosetta Resources, Inc. † 65 3,046 Royal Dutch Shell PLC Class A (United Kingdom) 1,002 33,276 Royal Dutch Shell PLC Class B (United Kingdom) 922 31,854 Statoil ASA (Norway) 881 19,936 Stone Energy Corp. † 185 4,164 Surgutneftegas OAO (Russia) (Preference) † 17,178 10,488 Swift Energy Co. † 245 3,322 Tesoro Corp. 824 50,800 Total SA (France) 543 26,932 Unit Corp. † 86 3,885 Vaalco Energy, Inc. † 1,006 6,157 Valero Energy Corp. 2,013 81,788 W&T Offshore, Inc. 186 2,742 Western Refining, Inc. 237 7,909 Pharmaceuticals (5.7%) AbbVie, Inc. 2,943 125,636 ACADIA Pharmaceuticals, Inc. † 152 2,139 Array BioPharma, Inc. † 464 2,710 AstraZeneca PLC (United Kingdom) 452 23,059 Bayer AG (Germany) 323 34,745 Bristol-Myers Squibb Co. 4,279 196,877 Eli Lilly & Co. 2,624 139,492 Endo Health Solutions, Inc. † 170 6,171 Gentium SpA ADR (Italy) † 156 1,309 GlaxoSmithKline PLC (United Kingdom) 1,298 33,645 Glenmark Pharmaceuticals, Ltd. (India) † 989 10,314 Hi-Tech Pharmacal Co., Inc. 65 2,077 Jazz Pharmaceuticals PLC † 265 18,012 Johnson & Johnson 1,227 103,289 Merck & Co., Inc. 605 28,254 Novartis AG (Switzerland) 433 31,027 Novo Nordisk A/S Class B (Denmark) 230 36,924 Orion OYJ Class B (Finland) 582 14,311 Otsuka Holdings Company, Ltd. (Japan) 900 28,624 Pfizer, Inc. 13,699 373,024 PharMerica Corp. † 272 4,246 Questcor Pharmaceuticals, Inc. 154 5,262 30 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Pharmaceuticals cont. Roche Holding AG-Genusschein (Switzerland) 257 $63,592 Salix Pharmaceuticals, Ltd. † 400 24,268 Sanofi (France) 311 32,706 Santarus, Inc. † 144 3,207 ViroPharma, Inc. † 385 10,588 Warner Chilcott PLC Class A 3,085 59,232 Photography/Imaging (0.1%) Konica Minolta Holdings, Inc. (Japan) 2,000 14,301 Publishing (0.1%) Gannett Co., Inc. 1,506 32,379 Railroads (0.1%) Central Japan Railway Co. (Japan) 300 32,727 Real estate (3.1%) AG Mortgage Investment Trust, Inc. R 97 2,220 Agree Realty Corp. R 182 6,066 Aliansce Shopping Centers SA (Brazil) 679 6,848 American Capital Agency Corp. R 1,183 30,521 Arlington Asset Investment Corp. Class A 117 3,189 ARMOUR Residential REIT, Inc. R 525 2,709 Ashford Hospitality Trust, Inc. R 622 8,217 AvalonBay Communities, Inc. R 315 41,788 BR Properties SA (Brazil) 806 7,771 CBL & Associates Properties, Inc. R 626 14,392 Chimera Investment Corp. R 4,331 13,210 China Overseas Grand Oceans Group, Ltd. (China) 7,000 10,089 China Overseas Land & Investment, Ltd. (China) 3,000 8,796 CYS Investments, Inc. R 323 3,320 Dexus Property Group (Australia) R 16,502 17,260 Direcional Engenharia SA (Brazil) 1,364 10,062 Dynex Capital, Inc. R 484 4,922 EPR Properties R 62 3,250 Federal Realty Investment Trust R 243 26,183 First Industrial Realty Trust R 205 3,462 Glimcher Realty Trust R 394 4,602 Hammerson PLC (United Kingdom) R 1,257 9,755 Hatteras Financial Corp. R 447 11,542 Health Care REIT, Inc. R 850 57,826 HFF, Inc. Class A 589 11,079 Invesco Mortgage Capital, Inc. R 156 2,909 Investors Real Estate Trust R 469 4,221 iStar Financial, Inc. † R 386 4,597 Jones Lang LaSalle, Inc. 31 2,847 Lexington Realty Trust R 901 11,344 LSR Group OJSC GDR (Russia) 1,328 4,810 LTC Properties, Inc. R 221 9,196 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 3,035 7,522 Dynamic Asset Allocation Equity Fund 31 COMMON STOCKS (92.6%)* cont. Shares Value Real estate cont. MFA Financial, Inc. R 532 $4,671 National Health Investors, Inc. R 137 8,531 One Liberty Properties, Inc. R 214 5,660 PS Business Parks, Inc. R 65 4,960 Public Storage R 445 67,551 Select Income REIT R 356 9,694 Simon Property Group, Inc. R 814 135,482 St. Joe Co. (The) † 546 11,149 Starwood Property Trust, Inc. R 119 3,019 Summit Hotel Properties, Inc. R 575 5,675 Sun Communities, Inc. R 96 4,797 Surya Semesta Internusa Tbk PT (Indonesia) 41,000 6,911 Tanger Factory Outlet Centers R 406 13,999 Tokyu Land Corp. (Japan) 3,000 27,255 Universal Health Realty Income Trust R 48 2,168 Vornado Realty Trust R 603 48,210 Westfield Group (Australia) 1,364 14,935 Wheelock and Co., Ltd. (Hong Kong) 5,000 27,849 Regional Bells (0.4%) AT&T, Inc. 2,702 94,543 Restaurants (0.1%) AFC Enterprises † 294 10,719 Brinker International, Inc. 251 9,842 Domino’s Pizza, Inc. 48 2,845 Fiesta Restaurant Group, Inc. † 90 3,201 Papa John’s International, Inc. † 85 5,477 Retail (7.4%) Adidas AG (Germany) 139 15,093 Advance Auto Parts, Inc. 431 35,135 American Eagle Outfitters, Inc. 1,279 25,311 ANN, Inc. † 240 7,363 Bed Bath & Beyond, Inc. † 1,085 74,051 Big Lots, Inc. † 728 24,788 BR Malls Participacoes SA (Brazil) 1,003 10,237 Buckle, Inc. (The) 76 4,064 Chico’s FAS, Inc. 1,164 21,022 Cie Financiere Richemont SA (Switzerland) 149 13,096 Coach, Inc. 1,273 74,165 Compagnie Financiere Richemont SA (Switzerland) 1,268 11,255 Costco Wholesale Corp. 806 88,394 CP ALL PCL (Thailand) 9,200 13,067 Crocs, Inc. † 193 3,405 CST Brands, Inc. † 223 6,777 CVS Caremark Corp. 3,163 182,126 Deckers Outdoor Corp. † 45 2,416 Destination Maternity Corp. 340 8,469 32 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Retail cont. Dillards, Inc. Class A 230 $21,222 Foot Locker, Inc. 895 30,716 Francesca’s Holdings Corp. † 124 3,540 GameStop Corp. Class A 167 5,538 Gap, Inc. (The) 1,547 62,731 Genesco, Inc. † 117 7,907 Home Depot, Inc. (The) 3,957 311,258 KAR Auction Services, Inc. 257 6,027 Koninklijke Ahold NV (Netherlands) 927 14,977 Lowe’s Cos., Inc. 4,334 182,505 Lumber Liquidators Holdings, Inc. † 32 2,628 Macy’s, Inc. 1,823 88,124 Matahari Department Store Tbk PT (Indonesia) † 5,500 7,300 Next PLC (United Kingdom) 515 35,954 O’Reilly Automotive, Inc. † 580 63,168 PetSmart, Inc. 574 38,745 Pier 1 Imports, Inc. 100 2,319 Sonic Automotive, Inc. Class A 877 19,969 Tile Shop Holdings, Inc. † 188 4,813 TJX Cos., Inc. (The) 2,843 143,884 USANA Health Sciences, Inc. † 39 2,734 Wal-Mart Stores, Inc. 376 28,140 Walgreen Co. 2,424 115,770 Woolworths, Ltd. (Australia) 739 23,197 Schools (0.1%) Bright Horizons Family Solutions, Inc. † 127 4,578 Grand Canyon Education, Inc. † 162 5,203 ITT Educational Services, Inc. † 635 15,221 Semiconductor (0.6%) ASML Holding NV (Netherlands) 246 20,284 Cypress Semiconductor Corp. † 1,575 17,703 Entegris, Inc. † 540 5,627 Lam Research Corp. † 827 38,687 Magnachip Semiconductor Corp. (South Korea) † 207 3,830 Photronics, Inc. † 533 4,067 Rudolph Technologies, Inc. † 425 5,211 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 6,000 21,825 Teradyne, Inc. † 1,551 27,825 Ultra Clean Holdings, Inc. † 475 2,760 Shipping (0.3%) Aegean Marine Petroleum Network, Inc. (Greece) 809 7,863 Con-way, Inc. 295 11,216 Quality Distribution, Inc. † 506 4,610 Swift Transportation Co. † 680 11,451 Wabtec Corp. 287 31,573 Dynamic Asset Allocation Equity Fund 33 COMMON STOCKS (92.6%)* cont. Shares Value Software (3.8%) BMC Software, Inc. † 1,550 $70,207 Changyou.com, Ltd. ADR (China) 299 9,194 IntraLinks Holdings, Inc. † 565 3,469 Manhattan Associates, Inc. † 93 6,978 Mantech International Corp. Class A 253 6,854 Microsoft Corp. 10,212 356,195 MicroStrategy, Inc. Class A † 22 2,013 NTT Data Corp. (Japan) 3 10,057 Oracle Corp. 9,503 320,821 Oracle Corp. Japan (Japan) 300 11,813 PTC, Inc. † 165 4,143 QLIK Technologies, Inc. † 90 2,768 Rovi Corp. † 463 11,945 Safeguard Scientifics, Inc. † 244 3,850 SAP AG (Germany) † 138 10,511 SciQuest, Inc. † 92 2,111 Symantec Corp. † 4,788 107,203 Tencent Holdings, Ltd. (China) 200 7,899 TIBCO Software, Inc. † 142 3,029 Ultimate Software Group, Inc. † 78 8,681 Staffing (0.2%) Barrett Business Services, Inc. 135 7,875 On Assignment, Inc. † 211 5,494 Robert Half International, Inc. 813 28,260 Technology (0.1%) CACI International, Inc. Class A † 58 3,720 Softbank Corp. (Japan) 400 20,007 Technology services (2.7%) Accenture PLC Class A 2,665 218,823 Acxiom Corp. † 382 8,400 AOL, Inc. † 1,514 52,475 Cap Gemini SA (France) 313 15,138 CSG Systems International, Inc. † 82 1,774 Google, Inc. Class A † 264 229,787 IBM Corp. 535 111,291 NIC, Inc. 145 2,424 Perficient, Inc. † 274 3,452 Sourcefire, Inc. † 65 3,637 Tyler Technologies, Inc. † 92 6,349 Unisys Corp. † 127 2,623 XO Group, Inc. † 360 3,722 Yandex NV Class A (Russia) † 506 13,743 Telecommunications (1.0%) America Movil SAB de CV ADR Ser. L (Mexico) 331 6,590 Arris Group, Inc. † 165 2,496 Aruba Networks, Inc. † 114 1,703 34 Dynamic Asset Allocation Equity Fund COMMON STOCKS (92.6%)* cont. Shares Value Telecommunications cont. BroadSoft, Inc. † 36 $998 BT Group PLC (United Kingdom) 4,112 18,773 CalAmp Corp. † 337 4,438 EchoStar Corp. Class A † 695 27,598 France Telecom SA (France) 1,361 13,829 InterDigital, Inc. 21 966 InterXion Holding NV (Netherlands) † 156 4,282 KCell JSC ADR (Kazakhstan) † 464 7,471 Loral Space & Communications, Inc. 75 4,517 Mobile Telesystems OJSC (Russia) † 1,600 12,763 NeuStar, Inc. Class A † 137 6,639 NTT DoCoMo, Inc. (Japan) 11 16,249 Tele2 AB (Redemption Shares) (Sweden) † F 689 2,913 Tele2 AB Class B (Sweden) 836 10,446 Telefonica SA (Spain) 1,211 16,585 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 12,500 14,028 Telenor ASA (Norway) 767 16,051 Telstra Corp., Ltd. (Australia) 4,295 19,428 Turkcell Iletisim Hizmetleri AS (Turkey) † 1,945 12,001 USA Mobility, Inc. 236 3,181 Vodafone Group PLC (United Kingdom) 6,059 17,559 Telephone (1.5%) Deutsche Telekom AG (Germany) † 1,380 15,773 Telefonica Brasil SA ADR (Brazil) 289 7,141 tw telecom, inc. † 1,014 28,929 Verizon Communications, Inc. 6,482 314,246 Textiles (0.1%) G&K Services, Inc. Class A 90 4,348 Perry Ellis International, Inc. 309 6,523 Top Glove Corp. Bhd (Malaysia) 2,900 5,964 Tire and rubber (0.2%) Cie Generale des Etablissements Michelin (France) 201 17,461 Continental AG (Germany) 131 17,281 Cooper Tire & Rubber Co. 419 10,827 Tobacco (1.9%) British American Tobacco (BAT) PLC (United Kingdom) 371 20,376 Japan Tobacco, Inc. (Japan) 700 23,709 Lorillard, Inc. 2,582 109,580 Philip Morris International, Inc. 3,473 315,730 Toys (0.1%) Namco Bandai Holdings, Inc. (Japan) 900 14,519 Transportation (0.1%) Bangkok Expressway PCL (Thailand) 7,300 9,585 Jaypee Infratech, Ltd. (India) † 5,312 3,098 TAL International Group, Inc. † 205 8,663 Dynamic Asset Allocation Equity Fund 35 COMMON STOCKS (92.6%)* cont. Shares Value Transportation services (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 9,000 $13,267 TAV Havalimanlari Holding AS (Turkey) † 1,262 7,923 Universal Truckload Services, Inc. † 205 5,238 Trucks and parts (0.6%) Delphi Automotive PLC (United Kingdom) 1,753 85,564 Hyundai Mobis Co., Ltd. (South Korea) 63 15,799 Miller Industries, Inc. 215 3,520 Standard Motor Products, Inc. 316 10,681 WABCO Holdings, Inc. † 389 29,338 Waste Management (—%) China Everbright Intl., Ltd. (China) 9,000 7,248 Water Utilities (0.1%) United Utilities Group PLC (United Kingdom) 1,443 16,460 Total common stocks (cost $18,046,836) INVESTMENT COMPANIES (4.1%)* Shares Value SPDR S&P rust 5,810 $948,424 SPDR S&P Midcap rust 344 74,270 Total investment companies (cost $842,777) UNITS (—%)* Units Value Grupo BTG Pactual zero% (Brazil) 667 $10,236 Total units (cost $10,978) PURCHASED EQUITY OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value MSCI Daily Total Return Net Emerging Markets Index (Put) Jun-13/$400.43 298 $1,522 Total purchased equity options outstanding (cost $1,846) SHORT-TERM INVESTMENTS (4.4%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.01% L 929,346 $929,346 Putnam Cash Collateral Pool, LLC 0.16% d 6,125 6,125 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 # $19,000 18,982 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.13%, March 6, 2014 # 86,000 85,931 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 # 49,000 48,974 Total short-term investments (cost $1,089,332) TOTAL INVESTMENTS Total investments (cost $19,991,769) 36 Dynamic Asset Allocation Equity Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $25,026,151. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $141,890 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.3% South Korea 0.9% United Kingdom 3.2 China 0.8 Japan 2.7 Brazil 0.6 Switzerland 1.2 Spain 0.5 France 1.2 Other 5.4 Australia 1.1 Total 100.0% Germany 1.1 Dynamic Asset Allocation Equity Fund 37 FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $9,922,375) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 6/19/13 $1,519 $1,556 $(37) Canadian Dollar Sell 7/17/13 393,710 400,822 7,112 Chilean Peso Buy 7/17/13 1,839 3,240 (1,401) Euro Buy 6/19/13 262,310 262,871 (561) Japanese Yen Sell 8/22/13 40,624 41,783 1,159 Peruvian New Sol Buy 7/17/13 36,108 38,268 (2,160) Peruvian New Sol Sell 7/17/13 36,108 37,474 1,366 Swedish Krona Buy 6/19/13 188,539 192,796 (4,257) Swiss Franc Sell 6/19/13 18,199 18,537 338 Barclays Bank PLC Australian Dollar Sell 7/17/13 11,736 11,837 101 Brazilian Real Sell 7/17/13 11,528 9,959 (1,569) British Pound Buy 6/19/13 87,812 86,029 1,783 Canadian Dollar Sell 7/17/13 6,552 5,972 (580) Chilean Peso Sell 7/17/13 11,580 10,477 (1,103) Euro Buy 6/19/13 406,205 405,995 210 Hong Kong Dollar Buy 8/22/13 25,361 25,370 (9) Indonesian Rupiah Sell 8/22/13 2,939 2,445 (494) Japanese Yen Sell 8/22/13 241,554 245,322 3,768 Malaysian Ringgit Sell 8/22/13 5,744 4,859 (885) Mexican Peso Buy 7/17/13 1,676 2,991 (1,315) New Taiwan Dollar Buy 8/22/13 9,207 9,345 (138) Norwegian Krone Sell 6/19/13 75,853 76,065 212 Polish Zloty Buy 6/19/13 8,443 8,801 (358) Russian Ruble Buy 6/19/13 3,083 3,196 (113) Singapore Dollar Sell 8/22/13 3,481 3,570 89 Swedish Krona Sell 6/19/13 128,953 131,443 2,490 Swiss Franc Buy 6/19/13 118,816 120,696 (1,880) Turkish Lira Buy 6/19/13 4,743 4,973 (230) Citibank, N.A. Australian Dollar Sell 7/17/13 90,450 96,110 5,660 Brazilian Real Sell 7/17/13 17,916 16,282 (1,634) British Pound Buy 6/19/13 87,053 85,384 1,669 Canadian Dollar Buy 7/17/13 12,141 12,844 (703) Danish Krone Sell 6/19/13 4,760 4,770 10 Euro Buy 6/19/13 52,513 52,169 344 Japanese Yen Sell 8/22/13 166,666 173,178 6,512 Singapore Dollar Buy 8/22/13 37,424 38,388 (964) South African Rand Buy 7/17/13 7,566 7,609 (43) Swedish Krona Sell 6/19/13 25,220 25,545 325 Swiss Franc Sell 6/19/13 24,997 25,739 742 Thai Baht Sell 8/22/13 2,763 2,178 (585) Turkish Lira Buy 6/19/13 3,677 4,060 (383) 38 Dynamic Asset Allocation Equity Fund FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $9,922,375) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Australian Dollar Buy 7/17/13 $48,850 $54,138 $(5,288) Brazilian Real Sell 7/17/13 8,842 7,450 (1,392) British Pound Buy 6/19/13 276,047 273,093 2,954 Canadian Dollar Sell 7/17/13 1,060 321 (739) Chilean Peso Sell 7/17/13 14,333 13,616 (717) Chinese Yuan Sell 8/22/13 7,357 7,423 66 Czech Koruna Buy 6/19/13 13,384 13,499 (115) Czech Koruna Sell 6/19/13 13,384 13,525 141 Euro Sell 6/19/13 9,749 10,073 324 Hungarian Forint Sell 6/19/13 599 658 59 Indonesian Rupiah Buy 8/22/13 2,935 3,050 (115) Japanese Yen Buy 8/22/13 557,742 573,874 (16,132) Mexican Peso Buy 7/17/13 13,227 14,454 (1,227) Norwegian Krone Buy 6/19/13 109,607 111,014 (1,407) Philippine Peso Sell 8/22/13 4,188 3,863 (325) Polish Zloty Buy 6/19/13 12,999 13,324 (325) Polish Zloty Sell 6/19/13 12,999 13,360 361 Russian Ruble Sell 6/19/13 1,909 1,244 (665) South African Rand Sell 7/17/13 13,374 14,140 766 Swedish Krona Sell 6/19/13 25,371 24,511 (860) Swiss Franc Buy 6/19/13 60,558 60,538 20 Turkish Lira Buy 6/19/13 2,878 3,229 (351) Deutsche Bank AG Australian Dollar Sell 7/17/13 33,489 33,559 70 Brazilian Real Buy 7/17/13 1,713 3,165 (1,452) British Pound Buy 6/19/13 58,643 57,152 1,491 Canadian Dollar Buy 7/17/13 146,846 149,276 (2,430) Euro Sell 6/19/13 18,717 18,732 15 Japanese Yen Sell 8/22/13 11,601 13,197 1,596 Mexican Peso Buy 7/17/13 16,205 17,235 (1,030) Norwegian Krone Buy 6/19/13 35,849 36,314 (465) Polish Zloty Buy 6/19/13 5,224 5,508 (284) Swedish Krona Sell 6/19/13 25,205 25,012 (193) Swiss Franc Buy 6/19/13 4,811 5,008 (197) Turkish Lira Buy 6/19/13 8,367 8,620 (253) Goldman Sachs International British Pound Buy 6/19/13 27,194 26,512 682 Canadian Dollar Sell 7/17/13 23,896 23,486 (410) Euro Sell 6/19/13 49,785 50,059 274 Japanese Yen Buy 8/22/13 234,195 240,160 (5,965) Norwegian Krone Buy 6/19/13 16,724 16,819 (95) Dynamic Asset Allocation Equity Fund 39 FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $9,922,375) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Sell 7/17/13 $19,369 $18,750 $(619) British Pound Sell 6/19/13 112,121 111,604 (517) Canadian Dollar Sell 7/17/13 23,125 23,031 (94) Euro Buy 6/19/13 170,280 170,149 131 Indian Rupee Sell 8/22/13 1,616 935 (681) Japanese Yen Sell 8/22/13 88,050 91,930 3,880 Norwegian Krone Buy 6/19/13 161,209 163,280 (2,071) Philippine Peso Buy 8/22/13 4,365 4,817 (452) Russian Ruble Buy 6/19/13 478 1,205 (727) South African Rand Buy 7/17/13 7,566 7,610 (44) Swiss Franc Buy 6/19/13 62,127 62,832 (705) Swiss Franc Sell 6/19/13 62,127 62,927 800 Thai Baht Sell 8/22/13 888 616 (272) Turkish Lira Sell 6/19/13 2,451 1,932 (519) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 214,198 233,518 (19,320) Brazilian Real Buy 7/17/13 17,454 19,198 (1,744) British Pound Buy 6/19/13 108,626 107,329 1,297 Canadian Dollar Buy 7/17/13 99,343 102,188 (2,845) Chilean Peso Buy 7/17/13 13,460 14,861 (1,401) Chinese Yuan Buy 8/22/13 8,019 7,965 54 Euro Sell 6/19/13 519,031 518,914 (117) Hungarian Forint Sell 6/19/13 640 686 46 Japanese Yen Sell 8/22/13 128,978 136,911 7,933 Malaysian Ringgit Buy 8/22/13 3,883 4,284 (401) Mexican Peso Buy 7/17/13 2,315 3,044 (729) New Taiwan Dollar Buy 8/22/13 5,346 5,440 (94) Norwegian Krone Sell 6/19/13 189,053 191,135 2,082 Polish Zloty Buy 6/19/13 5,011 5,143 (132) Russian Ruble Sell 6/19/13 1,462 1,360 (102) Swedish Krona Sell 6/19/13 54,922 55,661 739 Swiss Franc Sell 6/19/13 13,492 14,516 1,024 Turkish Lira Sell 6/19/13 3,464 3,295 (169) Royal Bank of Scotland PLC (The) Euro Buy 6/19/13 79,551 79,562 (11) Euro Sell 6/19/13 79,551 79,143 (408) Japanese Yen Buy 8/22/13 111,086 114,771 (3,685) State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 42,840 46,207 (3,367) Brazilian Real Buy 7/17/13 19,305 20,720 (1,415) British Pound Sell 6/19/13 113,791 112,695 (1,096) Canadian Dollar Buy 7/17/13 82,191 84,570 (2,379) 40 Dynamic Asset Allocation Equity Fund FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $9,922,375) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Chilean Peso Buy 7/17/13 $11,733 $13,096 $(1,363) Colombian Peso Sell 7/17/13 2,381 1,539 (842) Czech Koruna Buy 6/19/13 1,551 1,568 (17) Czech Koruna Sell 6/19/13 1,551 1,557 6 Euro Buy 6/19/13 231,114 232,116 (1,002) Hungarian Forint Sell 6/19/13 589 678 89 Japanese Yen Sell 8/22/13 15,035 15,860 825 Mexican Peso Buy 7/17/13 4,879 6,195 (1,316) Norwegian Krone Sell 6/19/13 99,440 100,781 1,341 Polish Zloty Buy 6/19/13 1,093 1,305 (212) Swedish Krona Sell 6/19/13 23,500 24,997 1,497 Swiss Franc Sell 6/19/13 17,572 17,734 162 Turkish Lira Sell 6/19/13 5,329 5,211 (118) UBS AG Australian Dollar Sell 7/17/13 53,907 55,144 1,237 British Pound Buy 6/19/13 53,174 53,609 (435) Canadian Dollar Sell 7/17/13 344,182 350,131 5,949 Chilean Peso Sell 7/17/13 3,326 2,109 (1,217) Czech Koruna Buy 6/19/13 9,301 9,402 (101) Czech Koruna Sell 6/19/13 9,301 9,334 33 Euro Sell 6/19/13 361,358 362,204 846 Hungarian Forint Sell 6/19/13 502 600 98 Japanese Yen Sell 8/22/13 73,621 76,354 2,733 Mexican Peso Buy 7/17/13 4,863 5,952 (1,089) New Taiwan Dollar Buy 8/22/13 5,965 6,065 (100) Norwegian Krone Buy 6/19/13 121,631 123,206 (1,575) Philippine Peso Sell 8/22/13 2,550 2,205 (345) Russian Ruble Sell 6/19/13 1,577 1,442 (135) Swedish Krona Buy 6/19/13 180,102 184,981 (4,879) Swiss Franc Sell 6/19/13 90,680 91,399 719 Turkish Lira Sell 6/19/13 9,858 9,641 (217) WestPac Banking Corp. Australian Dollar Buy 7/17/13 147,601 160,439 (12,838) British Pound Sell 6/19/13 295,645 292,116 (3,529) Canadian Dollar Buy 7/17/13 197,240 201,457 (4,217) Euro Buy 6/19/13 121,146 121,145 1 Japanese Yen Buy 8/22/13 13,247 11,229 2,018 Mexican Peso Buy 7/17/13 12,564 13,681 (1,117) Total Dynamic Asset Allocation Equity Fund 41 FUTURES CONTRACTS OUTSTANDING at 5/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 2 $72,110 Jun-13 $(2,239) S&P 500 Index E-Mini (Long) 5 407,250 Jun-13 24,203 S&P 500 Index E-Mini (Short) 5 407,250 Jun-13 (17,630) SPI 200 Index (Long) 4 472,113 Jun-13 (25,747) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 5/31/13 (premiums $1,160) Expiration date/ Contract strike price amount Value MSCI Daily Total Return Net Emerging Markets Index (Call) Jun-13/$442.57 $147 $31 MSCI Daily Total Return Net Emerging Markets Index (Put) Jun-13/358.27 298 249 Total 42 Dynamic Asset Allocation Equity Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $853,610 $365,531 $— Capital goods 1,343,850 307,543 — Communication services 896,162 178,193 2,913 Conglomerates 398,618 40,733 — Consumer cyclicals 2,169,012 608,303 — Consumer staples 1,897,390 440,503 129 Energy 1,894,777 296,314 — Financials 3,286,988 986,682 — Health care 2,473,855 369,387 — Technology 3,184,788 324,987 — Transportation 244,436 87,156 — Utilities and power 384,924 127,687 — Total common stocks Investment companies $1,022,694 $— $— Purchased equity options outstanding — 1,522 — Units 10,236 — — Short-term investments 929,346 160,012 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(68,365) $— Futures contracts (21,413) — — Written equity options outstanding — (280) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Equity Fund 43 Statement of assets and liabilities 5/31/13 ASSETS Investment in securities, at value, including $5,755 of securities on loan (Note 1): Unaffiliated issuers (identified cost $19,056,298) $24,352,810 Affiliated issuers (identified cost $935,471) (Notes 1 and 6) 935,471 Cash 12,000 Foreign currency (cost $13,841) (Note 1) 13,270 Dividends, interest and other receivables 60,168 Receivable for shares of the fund sold 565 Receivable for investments sold 98,339 Receivable from Manager (Note 2) 15,461 Unrealized appreciation on forward currency contracts (Note 1) 78,249 Total assets LIABILITIES Payable for investments purchased 220,956 Payable for shares of the fund repurchased 28,152 Payable for custodian fees (Note 2) 26,955 Payable for investor servicing fees (Note 2) 9,989 Payable for Trustee compensation and expenses (Note 2) 2,684 Payable for administrative services (Note 2) 44 Payable for variation margin (Note 1) 6,188 Collateral on securities loaned, at value (Note 1) 6,125 Unrealized depreciation on forward currency contracts (Note 1) 146,614 Written options outstanding, at value (premiums $1,160) (Notes 1 and 3) 280 Other accrued expenses 92,195 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $18,527,711 Undistributed net investment income (Note 1) 148,151 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,145,771 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,204,518 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($32,684 divided by 2,768 shares) $11.81 Offering price per class A share (100/94.25 of $11.81)* $12.53 Net asset value, offering price and redemption price per class Y share ($24,993,467 divided by 2,116,182 shares) $11.81 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced The accompanying notes are an integral part of these financial statements. 44 Dynamic Asset Allocation Equity Fund Statement of operations Year ended 5/31/13 INVESTMENT INCOME Dividends (net of foreign tax of $12,819) $532,191 Interest (including interest income of $645 from investments in affiliated issuers) (Note 6) 956 Securities lending (Note 1) 4 Total investment income EXPENSES Compensation of Manager (Note 2) 129,537 Investor servicing fees (Note 2) 54,751 Custodian fees (Note 2) 90,125 Trustee compensation and expenses (Note 2) 1,898 Administrative services (Note 2) 615 Reports to shareholders 19,562 Auditing and tax fees 91,740 Other 2,466 Fees waived and reimbursed by Manager (Note 2) (163,295) Total expenses Expense reduction (Note 2) (1,359) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,304,347 Net realized gain on futures contracts (Note 1) 255,541 Net realized gain on foreign currency transactions (Note 1) 8,507 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (7,211) Net unrealized appreciation of investments and futures contracts during the year 3,546,851 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Equity Fund 45 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 5/31/13 Year ended 5/31/12 Operations: Net investment income $307,111 $278,607 Net realized gain on investments and foreign currency transactions 1,568,395 1,537,485 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 3,539,640 (5,384,488) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (329) — Class Y (237,066) — Net realized short-term gain on investments Class A (135) (1,354) Class Y (97,641) (950,609) From net realized long-term gain on investments Class A (2,205) (1,611) Class Y (1,585,741) (1,113,394) Increase (decrease) from capital share transactions (Note 4) 2,807,535 (9,265,753) Total increase (decrease) in net assets NET ASSETS Beginning of year 18,726,587 33,627,704 End of year (including undistributed net investment income of $148,151 and $63,248, respectively) The accompanying notes are an integral part of these financial statements. 46 Dynamic Asset Allocation Equity Fund This page left blank intentionally. Dynamic Asset Allocation Equity Fund 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A May 31, 2013 .16 2.60 (.13) (.93) 1.06 1.42 73 May 31, 2012 .13 (1.12) — (1.18) 28 1.07 1.20 82 May 31, 2011 .10 2.79 (.30) (1.84) 31 1.06 .86 110 May 31, 2010 .10 2.09 (.96) (1.55) 23 1.05 .82 103 May 31, 2009† .06 1.79 — — — * 15 .40* .61* 46* Class Y May 31, 2013 .16 2.60 (.13) (.93) 1.06 1.43 73 May 31, 2012 .13 (1.12) — (1.18) 1.07 1.20 82 May 31, 2011 .11 2.78 (.30) (1.84) 1.06 .87 110 May 31, 2010 .10 2.09 (.96) (1.55) 1.05 .78 103 May 31, 2009† .06 1.79 — — — * .40* .61* 46* * Not annualized. † For the period January 23, 2009 (commencement of operations) to May 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets May 31, 2013 0.76% May 31, 2012 0.75 May 31, 2011 0.49 May 31, 2010 0.41 May 31, 2009 0.30 The accompanying notes are an integral part of these financial statements. 48 Dynamic Asset Allocation Equity Fund Dynamic Asset Allocation Equity Fund 49 Notes to financial statements 5/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2012 through May 31, 2013. Putnam Dynamic Asset Allocation Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long term growth by investing mainly in common stocks of midsized and large companies (growth or value stock or both) worldwide. While Putnam Management typically allocates approximately 75% of the fund’s assets to investments in U.S. companies, and 25% of the fund’s assets to investments in international companies, these allocations may vary. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA and classY shares. ClassA shares are sold with a maximum front-end sales charge of 5.75%, and generally do not pay a contingent deferred sales charge. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. As of the end of the reporting period, all of the class Y shares are held by the Putnam RetirementReady Funds. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. For shares purchased before June 24, 2013, a 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. No redemption fee will apply to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the 50 Dynamic Asset Allocation Equity Fund U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S.dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/ accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge market risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Dynamic Asset Allocation Equity Fund 51 Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $81,154 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. 52 Dynamic Asset Allocation Equity Fund Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $5,755 and the fund received cash collateral of $6,125. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sales transactions, foreign currency gains and losses, unrealized gains and losses on passive foreign investment companies, and straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $15,187 to increase undistributed net investment income, $1,681 to decrease paid-in-capital and $13,506 to decrease accumulated net realized gain. Dynamic Asset Allocation Equity Fund 53 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $5,553,545 Unrealized depreciation (337,182) Net unrealized appreciation 5,216,363 Undistributed ordinary income 93,247 Undistributed long-term gain 908,004 Undistributed short-term gain 454,993 Cost for federal income tax purposes $20,071,918 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.550% of the next $50 billion, 0.700% of the next $5 billion, 0.530% of the next $50 billion, 0.650% of the next $10 billion, 0.520% of the next $100 billion and 0.600% of the next $10 billion, 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $163,295 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. 54 Dynamic Asset Allocation Equity Fund Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $77 ClassY 54,674 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $38 under the expense offset arrangements and by $1,321 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $17, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to classA shares. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no money on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $16,298,196 and $14,997,789, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity number of contracts option premiums Written options outstanding at beginning of the reporting period — $— Options opened 445 1,160 Options exercised — — Options expired — — Options closed — — Written options outstanding at end of the reporting period 445 $1,160 Dynamic Asset Allocation Equity Fund 55 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 5/31/13 Year ended 5/31/12 ClassA Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 256 2,669 311 2,965 256 2,669 311 2,965 Shares repurchased (290) (3,277) (2) (15) Net increase (decrease) Year ended 5/31/13 Year ended 5/31/12 ClassY Shares Amount Shares Amount Shares sold 1,665,364 $18,604,592 857,458 $9,180,776 Shares issued in connection with reinvestment of distributions 183,599 1,920,448 218,185 2,064,003 1,848,963 20,525,040 1,075,643 11,244,779 Shares repurchased (1,582,129) (17,716,897) (1,962,161) (20,513,482) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class A 1,791 64.7% $21,152 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 70 Written equity option contracts (number of contracts) 100 Futures contracts (number of contracts) 20 Forward currency contracts (contract amount) $21,000,000 56 Dynamic Asset Allocation Equity Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $78,249 Payables $146,614 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 25,725* depreciation 45,896* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $8,428 $8,428 Equity contracts 255,541 — $255,541 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Options Futures contracts Total Foreign exchange contracts $— $— $(6,643) $(6,643) Equity contracts 556 (81,816) — $(81,260) Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $658,914 $2,027,204 $2,686,118 $505 $— Putnam Short Term Investment Fund* — 1,999,615 1,070,269 140 929,346 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Dynamic Asset Allocation Equity Fund 57 Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 58 Dynamic Asset Allocation Equity Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $1,005,925 as a capital gain dividend with respect to the taxable year ended May 31, 2013, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 38.11% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 53.74%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Dynamic Asset Allocation Equity Fund 59 About the Trustees Independent Trustees 60 Dynamic Asset Allocation Equity Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Dynamic Asset Allocation Equity Fund 61 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, and Management (2007–2008); Senior Financial Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 62 Dynamic Asset Allocation Equity Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Dynamic Asset Allocation Equity Fund 63 Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 64 Dynamic Asset Allocation Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Elizabeth T. Kennan and Clerk Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Janet C. Smith Company, LLC George Putnam, III Vice President, One Post Office Square Robert L. Reynolds Principal Accounting Officer, Boston, MA 02109 W. Thomas Stephens and Assistant Treasurer Marketing Services Officers Susan G. Malloy Putnam Retail Management Robert L. Reynolds Vice President and One Post Office Square President Assistant Treasurer Boston, MA 02109 Jonathan S. Horwitz James P. Pappas Custodian Executive Vice President, Vice President State Street Bank Principal Executive Officer, and and Trust Company Compliance Liaison Mark C. Trenchard Vice President and Legal Counsel Steven D. Krichmar BSA Compliance Officer Ropes & Gray LLP Vice President and Principal Financial Officer Nancy E. Florek Independent Registered Vice President, Director of Public Accounting Firm Proxy Voting and Corporate PricewaterhouseCoopers LLP Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees May 31, 2013	$73,558	$	$11,870	$ — May 31, 2012	$75,260	$	$14,922	$39 For the fiscal years ended May 31, 2013 and May 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $159,370 and $107,713 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
